Exhibit 10.1

VULCAN MATERIALS COMPANY

FIRST AMENDMENT TO CREDIT AGREEMENT

August 16, 2019

﻿

﻿

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment 1”) is made and
entered into as of August 16, 2019, by and among VULCAN MATERIALS COMPANY, a New
Jersey corporation (the “Borrower”), each of the Guarantors (the Borrower and
the Guarantors, collectively, the “Credit Parties”), the Lenders party hereto,
and SUNTRUST BANK, as the Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H:

﻿

WHEREAS, the Borrower, the Guarantors, the Lenders, and the Administrative Agent
are party to that certain Credit Agreement dated as of December 21, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make certain modifications to the Agreement, and the Administrative
Agent and the Lenders party hereto have agreed to such modifications subject to
the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

SECTION 1. Definitions.  Unless otherwise specifically defined herein, each term
used herein (and in the preamble and recitals above) which is defined in the
Agreement shall have the meaning assigned to such term in the Agreement.

SECTION 2. Amendment to Agreement.  Section 2.2(a) of the Agreement is amended
by replacing the penultimate sentence thereof with the following:

Unless otherwise agreed by the Issuing Bank and the Borrower when a Letter of
Credit is issued or amended, (i) for each Standby Letter of Credit, the rules of
the International Standby Practices, International Chamber of Commerce
Publication No. 590, or any subsequent revision or restatement thereof adopted
by the International Chamber of Commerce and in use by the Issuing Bank, shall
apply and (ii) for each Commercial Letter of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600, or any subsequent revision or restatement thereof adopted
by the International Chamber of Commerce and in use by the Issuing Bank, shall
apply.

SECTION 3. Representations and Warranties.  Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(a) Each of the representations and warranties made by any Credit Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of such date except to the extent
that such representations and warranties relate to an earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such earlier date.

(b) As of the date hereof there exists no Default or Event of Default and
immediately after giving effect to this Agreement there will exist no Default or
Event of Default.

(c) Each Credit Party has the power and is duly authorized to enter into,
deliver, and perform this Amendment 1.

(d) This Amendment 1 is the legal, valid, and binding obligation of the Credit
Parties enforceable against the Credit Parties in accordance with its terms.

SECTION 4. Conditions Precedent.  This Amendment 1 shall become effective only
upon the receipt by the Administrative Agent of this Amendment 1 duly executed
by each of the Credit Parties, the Administrative Agent, the Issuing Banks and
the Required Lenders.



 



--------------------------------------------------------------------------------

 

SECTION 5. Miscellaneous Terms.

(a) Loan Document.  For avoidance of doubt, the Credit Parties, the Lenders
party hereto, and the Administrative Agent hereby acknowledge and agree that
this Amendment 1 is a Loan Document.

(b) Effect of Amendment 1.  Except as set forth expressly hereinabove, all terms
of the Agreement and the other Loan Documents shall be and remain in full force
and effect, and shall constitute the legal, valid, binding, and enforceable
obligations of the Credit Parties.

(c) No Novation or Mutual Departure.  The Credit Parties expressly acknowledge
and agree that (i) there has not been, and this Amendment 1 does not constitute
or establish, a novation with respect to the Agreement or any of the other Loan
Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 above, and (ii) nothing in this Amendment 1 shall affect or limit the
Administrative Agent’s or any Lender’s right to demand payment of liabilities
owing from any Credit Party to the Administrative Agent or the Lender under, or
to demand strict performance of the terms, provisions, and conditions of, the
Agreement and the other Loan Documents, to exercise any and all rights, powers,
and remedies under the Agreement or the other Loan Documents or at law or in
equity, or to do any and all of the foregoing, immediately at any time after the
occurrence of a Default or an Event of Default under the Agreement or the other
Loan Documents.

(d) Ratification.  The Credit Parties hereby restate, ratify, and reaffirm all
of their obligations and covenants set forth in the Agreement and the other Loan
Documents to which they are parties effective as of the date hereof.

(e) Claims.  To induce the Administrative Agent and the Lenders to enter into
this Amendment 1 and to continue to make advances pursuant to the Agreement
(subject to the terms and conditions thereof), the Credit Parties hereby
acknowledge and agree that, as of the date hereof, and after giving effect to
the terms hereof, there exists no right of offset, defense, counterclaim, claim,
or objection in favor of any Credit Party or arising out of or with respect to
any of the Loans or other obligations of any Credit Party owed to the
Administrative Agent and the Lenders under the Agreement or any other Loan
Document.

(f) Release.  In consideration of the agreements contained herein, the Credit
Parties hereby waive and release each of the Lender Group members and their
respective directors, partners, officers, employees and agents, from any and all
claims and defenses, known or unknown as of the date of this Amendment 1, with
respect to the Agreement, the other Loan Documents and the transactions
contemplated thereby on or before the date of this Amendment 1.

(g) Counterparts.  This Amendment 1 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.

(h) Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Amendment 1 via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment 1.

(i) Recitals Incorporated Herein.  The preamble and the recitals to this
Amendment 1 are hereby incorporated herein by this reference.

(j) Section References.  Section titles and references used in this Amendment 1
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(k) Further Assurances.  The Credit Parties agree to take, at the Credit
Parties’ expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.

(l) Governing Law.  This Amendment 1 shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

(m) Severability.  Any provision of this Amendment 1 which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.



Exhibit 10.1 - Page 2



--------------------------------------------------------------------------------

 

(n) Reaffirmation of Guarantors.  Each Guarantor (i) consents to the execution
and delivery of this Amendment 1, (ii) reaffirms all of its obligations and
covenants under the Agreement and the other Loan Documents to which it is a
party, and (iii) agrees that none of its respective obligations and covenants
shall be reduced or limited by the execution and delivery of this Amendment 1.

[SIGNATURES ON FOLLOWING PAGES]

Exhibit 10.1 - Page 3



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment 1 to be duly
executed by their respective authorized officers as of the day and year first
above written.

﻿

BORROWER:VULCAN MATERIALS COMPANY, as the

Borrower

﻿

By:   /s/ C. Wes Burton, Jr.

Name: C. Wes Burton, Jr.

Title:  Vice President and Treasurer





Exhibit 10.1 - Page 4



--------------------------------------------------------------------------------

 

 



GUARANTORS:AGGREGATES USA, LLC

AGGREGATES USA (AUGUSTA), LLC

AGGREGATES USA (MACON), LLC

AGGREGATES USA (SAVANNAH), LLC

AGGREGATES USA (SPARTA), LLC

ARUNDEL COMPANY, LLC

DMG EQUIPMENT COMPANY, LLC

FLORIDA ROCK INDUSTRIES, INC.

HARPER BROTHERS, LLC

LEGACY VULCAN, LLC

MARYLAND STONE, LLC

MCCARTNEY CONSTRUCTION COMPANY, INC.

MCCARTNEY CONSTRUCTION COMPANY, L.L.C.

S & G CONCRETE COMPANY, LLC

TCS MATERIALS, LLC

VIRGINIA CONCRETE COMPANY, LLC

VULCAN AGGREGATES COMPANY, LLC

VULCAN CONSTRUCTION MATERIALS, LLC

﻿

﻿

By:   /s/ C. Wes Burton, Jr.

Name: C. Wes Burton, Jr.

Title:   Vice President and Treasurer

﻿

FULTON CONCRETE COMPANY, LLC

﻿

﻿

By:   /s/ C. Wes Burton, Jr.

Name: C. Wes Burton, Jr.

Title:   Vice President and Assistant

           Treasurer

﻿





Exhibit 10.1 - Page 5

 



--------------------------------------------------------------------------------

 

 



CALMAT CO.

SOUTHWEST GULF RAILROAD COMPANY

TRIANGLE ROCK PRODUCTS, LLC

﻿

﻿

By:    /s/ C. Wes Burton, Jr.

Name: C. Wes Burton, Jr.

Title:   Assistant Treasurer

﻿

AZUSA ROCK, LLC

VULCAN LANDS, INC.

﻿

﻿

By:      /s/ C. Wes Burton, Jr.

Name: C. Wes Burton, Jr.

Title:   Assistant Secretary and Assistant

Treasurer

﻿

BLUE PINE HOLDINGS, LLC

﻿

﻿

By:    /s/ C. Wes Burton, Jr.

Name: C. Wes Burton, Jr.

Title:   Treasurer

﻿

VULCAN ASPHALT, LLC

﻿

﻿

By:    /s/ Michael R. Mills

Name: Michael R. Mills

Title:   Vice President





Exhibit 10.1 - Page 6

 



--------------------------------------------------------------------------------

 

 



ADMINISTRATIVE AGENT, ISSUINGSUNTRUST BANK, as the Administrative

BANKS AND LENDERS:Agent, an Issuing Bank and a Lender

﻿

﻿

By:   /s/ Chris Hursey

Name: Chris Hursey

Title:    Director

﻿

WELLS FARGO BANK, N.A., as an

Issuing Bank and a Lender

﻿

﻿

By:    /s/ Andrew Payne

Name: Andrew Payne

Title:    Managing Director

﻿

U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank and a Lender

﻿

﻿

By:    /s/ Jonathan F. Lindvall

Name:  Jonathan F. Lindvall

Title:      Senior Vice President

﻿

BANK OF AMERICA, N.A., as an Issuing Bank and a Lender

﻿

﻿

By:    /s/ Mike McKenzie

Name: Mike McKenzie

Title:     Vice President

﻿

REGIONS BANK, as an Issuing Bank and a Lender

﻿

﻿

By:    /s/ Cory D. Guillory

Name: Cory D. Guillory

Title:     SVP & Director

﻿

GOLDMAN SACHS BANK USA, as a Lender

﻿

﻿

By:   /s/ Jamie Minieri

Name: Jamie Minieri

Title:  Authorized Signatory

﻿

THE NORTHERN TRUST COMPANY, as a

Lender

﻿

﻿

By:   /s/ Kimberly A. Crotty

Name: Kimberly A. Crotty

Title:  Vice President

﻿

SYNOVUS BANK, as a Lender

﻿

﻿

By:       /s/ Charles C. Clark, Jr.

Name: Charles C. Clark, Jr.

Title:  Director

﻿





Exhibit 10.1 - Page 7

 



--------------------------------------------------------------------------------

 

 



ATLANTIC CAPITAL BANK, N.A., as a

Lender

﻿

﻿

By:       /s/ Dick Ridenhour

Name: Dick Ridenhour

Title:  SVP

﻿

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

﻿

﻿

By:       /s/ Lebron Womack

Name: Lebron Womack

Title:  Sr. Vice President



Exhibit 10.1 - Page 8

 



--------------------------------------------------------------------------------